DETAILED ACTION
Disposition of Claims
Claims 1-5, 7-8, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 were pending.  Claims 2, 5-15, 17-19, 22, 24, 26-28, 31-34, 36-42, 44-46, and 48-51 have been cancelled.  Amendments to claims 1 and 4 are acknowledged and entered.  Claims 1, 3-4, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0276300 A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
The power of attorney filed on 03/04/2021 is acknowledged and entered.  

Response to Arguments
Applicant's arguments filed 05/27/2021 regarding the previous Office action dated 02/26/2021 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


(Rejection withdrawn.)  The rejection of Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 7, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (WO2017070623A1, Pub. 04/27/2017; Priority 10/22/2015; hereafter “Ciaramella”) is withdrawn in light of the amendments to the claims. 

Allowable Subject Matter
Claims 1, 3-4, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments incorporated the limitations of claim 8 into the independent claim.  Said limitations (sequences) had been identified in the previous Office action as being novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3-4, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648